MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),                             Oct 14 2016, 10:42 am
this Memorandum Decision shall not be
                                                                        CLERK
regarded as precedent or cited before any                           Indiana Supreme Court
                                                                       Court of Appeals
court except for the purpose of establishing                             and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Gregory L. Fumarolo                                     Gregory F. Zoeller
Fort Wayne, Indiana                                     Attorney General of Indiana

                                                        Paula J. Beller
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Walter Ward, III,                                       October 14, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A05-1604-CR-755
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Frances C. Gull,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D05-1506-F5-172



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1604-CR-755 | October 14, 2016      Page 1 of 5
                                       Statement of the Case
[1]   Walter Ward, III, appeals his sentence following his convictions for possession

      of cocaine, as a Level 5 felony; resisting law enforcement, as a Level 6 felony;

      being a habitual traffic violator, a Level 6 felony; and possession of

      paraphernalia, as a Class A misdemeanor; pursuant to a guilty plea. Ward

      presents a single issue for our review, namely, whether his sentence is

      inappropriate in light of the nature of the offenses and his character. We affirm.


                                 Facts and Procedural History
[2]   On June 4, 2015, Detective M. Deshaies of the Fort Wayne Police Department

      attempted to initiate a traffic stop of Ward’s Dodge Durango. Instead of

      stopping his vehicle, Ward attempted to evade Detective Deshaies by traveling

      at a high rate of speed. During the ensuing chase, Detective Deshaies saw

      Ward throw a baggie out of the vehicle. At some point, Ward, with some

      difficulty, exited the moving vehicle and attempted to flee Detective Deshaies

      on foot. Detective Deshaies ultimately stopped Ward by using a taser gun.


[3]   On July 6, Ward pleaded guilty as charged to possession of cocaine, as a Level

      5 felony; resisting law enforcement, as a Level 6 felony; being a habitual traffic

      violator, a Level 6 felony; and possession of paraphernalia, as a Class A

      misdemeanor. Ward was accepted into drug court, and his successful

      completion of that program would have resulted in the dismissal of his charges.

      But after approximately seven months, Ward violated the conditions of the

      program, and the State filed a petition to terminate Ward’s participation in drug


      Court of Appeals of Indiana | Memorandum Decision 02A05-1604-CR-755 | October 14, 2016   Page 2 of 5
      court. Following a hearing, Ward was terminated from drug court, and the trial

      court conducted a sentencing hearing on March 8, 2016. At the conclusion of

      the sentencing hearing, the trial court sentenced Ward to an aggregate five-year

      term. This appeal ensued.


                                     Discussion and Decision
[4]   Ward asserts that his sentence is inappropriate in light of the nature of the

      offenses and his character. Indiana Appellate Rule 7(B) permits an Indiana

      appellate court to “revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, the Court finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” We assess the trial court’s recognition or nonrecognition of

      aggravators and mitigators as an initial guide to determining whether the

      sentence imposed was inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind.

      Ct. App. 2006). The principal role of appellate review is to “leaven the

      outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). A defendant

      must persuade the appellate court that his or her sentence has met the

      inappropriateness standard of review. Roush v. State, 875 N.E.2d 801, 812 (Ind.

      Ct. App. 2007).


[5]   Here, Ward pleaded guilty to possession of cocaine, as a Level 5 felony;

      resisting law enforcement, as a Level 6 felony; being a habitual traffic violator, a

      Level 6 felony; and possession of paraphernalia, as a Class A misdemeanor. A

      Level 5 felony carries a sentencing range of one to six years’ imprisonment,

      with an advisory term of three years. Ind. Code § 35-50-2-6(b) (2015). A Level
      Court of Appeals of Indiana | Memorandum Decision 02A05-1604-CR-755 | October 14, 2016   Page 3 of 5
      6 felony carries a sentencing range of six months to two and one-half years’

      imprisonment, with an advisory term of one year. I.C. § 35-50-2-7(b). And a

      Class A misdemeanor carries a maximum one-year term. I.C. § 35-50-3-2. In

      ordering Ward to serve an aggregate five-year term, the trial court relied on the

      following aggravating circumstances: the nature and circumstances of the

      offenses and Ward’s criminal history, which includes sixteen misdemeanor

      convictions, eight prior felony convictions, and “failed efforts at rehabilitation.”

      Sent. tr. at 13. The court also identified the following mitigating circumstances:

      Ward’s guilty plea; his show of remorse; and his acceptance of responsibility for

      his conduct.


[6]   Ward has not met his burden on appeal to demonstrate that his sentence is

      inappropriate. Regarding the nature of his offenses, Ward points out that he

      “possessed only .3 grams of crack cocaine,” and he alleges that he was “up[-]

      charged and convicted of a Level 5 felony based on a prior drug dealing

      conviction from 1997.” Appellant’s Br. at 18. Ward asserts that, “[g]iven the

      small quantity of crack cocaine involved and the age of the felony (which

      increased the level of offense from a Level 6 to a Level 5),” the offenses warrant

      a lesser sentence. Id. We cannot agree.


[7]   As the State points out, Ward “showed no regard for public safety when he led

      Detective Deshaies on a high speed chase through Fort Wayne.” Appellee’s Br.

      at 7. And he further endangered the public when he exited the vehicle while it

      was still moving. These circumstances go beyond a typical possession offense.



      Court of Appeals of Indiana | Memorandum Decision 02A05-1604-CR-755 | October 14, 2016   Page 4 of 5
      We cannot say that Ward’s sentence is inappropriate in light of the nature of his

      offenses.


[8]   Neither is Ward’s sentence inappropriate in light of his character. On this

      point, Ward emphasizes his acceptance into the drug court program and his

      “somewhat successful” participation in that program before being terminated.

      Appellant’s Br. at 17. But, as Ward acknowledges, his criminal history is

      extensive, spanning decades and including eight prior felony convictions and

      failed attempts at rehabilitation. We cannot say that Ward’s five-year sentence

      is inappropriate in light of his character. We affirm Ward’s sentence.


[9]   Affirmed.


      Vaidik, C.J., and Baker, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1604-CR-755 | October 14, 2016   Page 5 of 5